341 S.W.3d 876 (2011)
Ravin R. FROST, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 72504.
Missouri Court of Appeals, Western District.
May 31, 2011.
Emmett D. Queener, Columbia, MO, for appellant.
Shaun J. Mackelprang and Dora A. Fichter, Jefferson City, MO, for respondent.
Before Division One: GARY D. WITT, Presiding Judge, JAMES E. WELSH, Judge and ALOK AHUJA, Judge.

ORDER
PER CURIAM:
Ravin Frost appeals the motion court's denial of her Rule 24.035 motion for post-conviction relief without an evidentiary hearing. We affirm. Rule 84.16(b).